     Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 1 of 6 PageID #:541




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LELYNE EDENS AS SPECIAL
ADMINISTRATOR OF THE ESTATE OF
CALEB MICHAEL JOYNER, DECEASED

       Plaintiff,
                                                       No. 19-cv-5346
v.
                                                       Honorable Charles R. Norgle
OLIGHT, OLIGHT WORLD USA, INC,                         Magistrate Judge Honorable Sunil R. Harjani
BATTERIES PLUS HOLDING
CORPORATION, OLIGHT TECHNOLOGY
CO., LTD., ASCENT BATTERY SUPPLY,
LLC., OLIGHT WORLD, MICA
ELECTRONICS COMPANY LIMITED,

       Defendants.




DEFENDANT OLIGHT TECHNOLOGY CO., LTD.’S OPPOSITION TO PLAINTIFF’S
             MOTION FOR JURISDICTIONAL DISCOVERY

I.      INTRODUCTION

        Defendant Olight Technology Co., Ltd. (“Olight Tech”) does not oppose Plaintiff’s

request for an extension of time (Dkt. 55) to respond to Olight Tech’s motion to dismiss. (Dkt.

53.) Defendant Olight Tech opposes Plaintiff’s request for jurisdictional discovery. Id.

        In its motion, Plaintiff cites Central States SE & SW Areas Pension Fund v. Reimer

Express World Corp., 230 F.3d 934, 946 (7th Cir. 2000) for the proposition that entitlement to

jurisdictional discovery “distills down to whether the plaintiff has made a colorable showing that

personal jurisdiction might exist over the defendant.” (Dkt. 55 at 3-4). As is discussed below,

Plaintiff has not made a colorable claim of personal jurisdiction. Moreover, under Central

States, jurisdictional discovery is the exception, not the rule. Id. Further, Plaintiff fails to

                                                   1
      Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 2 of 6 PageID #:542




demonstrate what type of discovery it seeks and how, if at all, such discovery would be relevant

to the issue of personal jurisdiction.

II.     LEGAL STANDARD
        A plaintiff does not have an automatic right to jurisdictional discovery in every case.

Gilman Opco LLC v. Lanman Oil Co., Inc., 2014 WL 1284499, at *6 (N.D. Ill. Mar. 28, 2014).

Rather, “it is within the discretion of the district court to allow a plaintiff to conduct limited

discovery in order to establish that jurisdiction exists.” Sanderson v. Spectrum Labs, Inc., 248

F.3d 1159 (7th Cir. 2000). The plaintiff must establish a colorable or prima facie showing of

personal jurisdiction before discovery is permitted. Indag GmbH & Co. v. IMA S.P.A, 150 F.

Supp. 3d 946, 971 (N.D. Ill. 2015). In other words, the plaintiff must advance “proof to a

reasonable probability” of the facts necessary to establish personal jurisdiction. Pentwater Equity

Opps. Master Fund, Ltd. v. Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., 2016 WL

6476541, at *1 (N.D. Ill. Nov. 2, 2016) (quoting Anthony v. Sec. Pac. Fin. Servs., Inc., 75 F.3d

311, 316 (7th Cir. 1996)) (internal quotation marks omitted). Courts generally will grant

jurisdictional discovery only if the plaintiff “can show that the factual record is at least

ambiguous or unclear on the jurisdictional issue.” Gilman Opco LLC, 2014 WL 1284499, at *6

(citation and internal quotation marks omitted). “[C]ourts will not permit discovery based only

upon bare, attenuated, or unsupported assertions of personal jurisdiction or when a plaintiff's

claim appears to be clearly frivolous.” Id. (citation and internal quotation marks omitted).

Moreover, the Seventh Circuit has cautioned that “[f]oreign nationals usually should not be

subjected to extensive discovery in order to determine whether personal jurisdiction over them

exists.” Central States, 230 F.3d at 946.




                                                   2
       Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 3 of 6 PageID #:543




III.     PLAINTIFF HAS NOT MADE A COLORABLE SHOWING OF PERSONAL
         JURISDICTION

         In its motion, Plaintiff incorrectly assumes that it has made a “colorable showing” of

personal jurisdiction “through its allegation that the flashlight in question was sold on

Amazon.com and Olight Technology Co., Ltd.’s failure to deny this in its supporting

Declaration of Xiong Zho[u].” (Dkt. 55 at 4, ¶ 10).

         A.     The Complaint Does Not Allege that Olight Tech Sold the Flashlight at Issue
                on Amazon.com

         This case involves a flashlight purchased outside of the State of Illinois by a non-resident

of Illinois. (Dkt. 26, ¶ 3-4.) The Complaint alleges that Olight Tech is a Chinese corporation

located in China. Id. ¶ 8. The Complaint does not allege that Olight Tech has any facilities or

employees in the U.S. The Complaint alleges only that “the Olight flashlight was sold online by

Amazon.com and other online retailers.” Id. ¶ 15. The Complaint, however, does not allege that

Olight Tech sold the flashlight at issue on Amazon.com or through any other retailers.

         There is no merit to Plaintiff’s argument that the Zho declaration “does not dispute that

[Olight Tech] sells the flashlight in question on Amazon.com.” There was nothing for Mr. Zhou

to dispute because the Complaint does not allege that Olight Tech sells the flashlight in question

on Amazon.com. As to Olight Tech’s suit-related conduct in connection with this Court, Mr.

Zhou’s declaration clearly stated that “Olight Tech does not sell the T20 flashlight at issue at

Amazon.com to any Illinois resident.” (Dkt. 53-1, ¶ 9.)

         Moreover, the Complaint does not even allege that Plaintiff’s decedent purchased the

flashlight at issue from Amazon.com or any other online retailers. In fact, the Complaint does

not allege how Plaintiff’s decedent acquired the flashlight at issue.




                                                  3
      Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 4 of 6 PageID #:544




        B.     As a Matter of Law, Internet Sales do not Establish a Colorable Showing of
               Personal Jurisdiction

        The second flaw in Plaintiff’s argument is its incorrect assumption that Internet sales “on

Amazon.com” would establish a colorable showing of personal jurisdiction. (See Dkt. 55 at 4,

¶ 10.) This proposition has been squarely rejected by the Seventh Circuit. Advanced Tactical

Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802-03 (7th Cir. 2014) (“the

operation of an interactive website does not show that the defendant has formed a contact with

the forum state”) (emphasis in original). Significantly, in this case, Plaintiff does not even allege

that Olight Tech operated Amazon.com or any of the other online websites. Thus, the allegations

in this case are even more remote than the allegations in Advanced Technical that the Seventh

Circuit found insufficient to establish personal jurisdiction.

        C.     Discovery Would Not Reveal Evidence Relevant to Personal Jurisdiction

        Plaintiff’s motion fails to specify the “jurisdictional discovery” and has not even

attempted to demonstrate how the jurisdictional discovery would be relevant to the issue of

personal jurisdiction. Plaintiff’s motion states that Plaintiff seeks “additional information” from

Olight Tech. but does not identify what type of information it seeks or why it would be relevant.

IV.     CONCLUSION

        As set forth above, Olight Tech does not object to an extension of time for Plaintiff to

respond to Olight Tech’s motion to dismiss.

        For the reasons discussed above, Olight Tech objects to jurisdictional discovery, and

respectfully submits that Plaintiff has failed to demonstrate that it would be entitled to

jurisdictional discovery on this record. For the reasons set forth above, Olight Tech respectfully

submits that Plaintiff’s motion for jurisdictional discovery should be denied at this juncture, and

Plaintiff should be given a date to respond to Olight Tech’s motion to dismiss.



                                                  4
   Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 5 of 6 PageID #:545




Dated: September 17, 2020                   Respectfully submitted,

                                            By /s/ Eric C. Cohen
                                            Eric C. Cohen
                                            Ill. ARDC No. 0473685
                                            Rimon P.C.
                                            980 N. Michigan Ave., Suite 1400
                                            Chicago, IL 60611
                                            Phone (984) 960-2860
                                            Eric.cohen@rimonlaw.com

                                            Jason Liang Xu (admitted)
                                            DC Bar No. 980531
                                            1717 K Street NW, Suite 900
                                            Washington, D.C. 20006
                                            Telephone/Facsimile: (202) 470-2141
                                            jason.xu@rimonlaw.com


                                            Counsel for Defendant Olight Technology
                                            Co., Ltd.




                                        5
    Case: 1:19-cv-05346 Document #: 57 Filed: 09/17/20 Page 6 of 6 PageID #:546




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on

September 17, 2020.

                                                    /s/     Eric C. Cohen
                                                    Eric C. Cohen




                                               6
